  

EXHIBIT 10.29

 

AMENDMENT TO LICENSE AGREEMENT

 

THIS AMENDMENT (“Amendment No. 1”) is made as of 23 January 2015 to the License
Agreement dated 19th September 2014 (the “License Agreement”) between Plasma
Technologies, LLC, (hereinafter referred to as “PLASMATECH”) a South Carolina
limited liability company with an address c/o Eugene J. Zurlo, 36 Prioleau
Street, Unit N, Charleston, SC 29401 and PlasmaTech Biopharmaceuticals, Inc., a
Delaware corporation having a place of business at 1325 Avenue of the Americas,
27th Floor, New York, NY USA (‘LICENSEE”).

 

PLASMATECH and LICENSEE are hereinafter referred to as a “Party” and
collectively “Parties” to this Amendment No. 1.

 

In consideration of the mutual covenants, terms and conditions set forth below
and for other good and valuable consideration which the Parties hereto hereby
acknowledge, the Parties agree as follows:

 

1.           As of the date of this amendment, Section 3.1(a) is amended and
restated as follows:

 

(a)          Effective Date Payment. In consideration of the rights and licenses
granted by PLASMATECH herein, LICENSEE shall deliver to PLASMATECH a combination
of cash and common shares in LICENSEE in the amount of five million dollars
($5,000,000.00). One million dollars ($1,000,000.00) will be paid in cash. The
remaining four million dollars ($4,000,000.00) will be paid at the option of the
LICENSEE in cash and/or shares of common stock (such shares of common stock, for
this purpose, being valued at the price to the public in the offering, net of
transaction expenses and underwriting fees) on January 15, 2017.

 

2.           Except as expressly set forth in this Amendment No. 1, all terms of
the License Agreement shall remain in full force and effect.

 

3.           This Amendment No. 1 may be executed in one or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument. This Amendment No. 1, to the extent
signed and delivered by means of a facsimile machine or by exchanging PDF
signatures, shall be treated in all manner and respects and for all purposes as
an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.

 

IN WITNESS whereof the Parties hereto have caused this Amendment No. 1 to be
signed by their duly authorized officers.

 

Signed for and on behalf of   Signed for and on behalf of Plasma Technologies
LLC   PlasmaTech Biopharmaceuticals, Inc.       /s/ Eugene J. Zurlo   /s/ Steven
H. Rouhandeh Name: Eugene J. Zurlo   Name: Steven H. Rouhandeh Title: Manager  
Title: Chairman

  



 

